Warren E. Burger: We will hear arguments next in Number 88, S&E Contractors against the United States. Mr. Creyke you may proceed whenever you are ready.
Geoffrey Creyke, Jr.: Mr. Chief Justice and may it please the Court. This case involves the 1961 Federal Construction contract in which additional work and extra work doubled the original anticipated effort. There was an administrative appeal pursued through the Atomic Energy Commission under the disputes process as it is popularly called which was won by the contractor and accepted by the Atomic Energy Commission. However, on its own initiative, the General accounting office blocked payment of this, forcing the contractor into Court of Claims, and it is from then that the case is here. In this Court, the Department of Justice contends that the intervention in this proceeding on the part of the Court of claims is not material. We say it is the gravament of the entire situation and only by a review of all of these circumstances and a consideration of the impact of this, as well as, all of these circumstances can the court properly determine a solution to the problem which has been created by this. The case involves the rights of the contractors, it involves the finality of the agency decision, it involves an interpretation of the so called Wunderlich Act of 1954 and that we ask that the Court hold that the finding by the Atomic Energy Commission accepted by it and not appealed by it as such be determined to be the final action of the Government and binding on the parties in this case. Reviewing the history, this was originally a contract for a $1,272,000.00 to consume a 180 days starting on August of 61. They would have build a large concrete test based at the Atomic naval reactor test station in Idaho. The contract was not the security classified, it was a standard form 2323A type of contract with the usual (Inaudible) clauses for equitable adjustments of changes, suspension, the work, change conditions, and the time extensions in the regular standard disputes Clause. There were six change orders which were agreed upon, an increased the contract price by a little over a $100,000.00. However, the bulk of the claims for additional work were denied by the contracting officer. The work was completed and accepted 325 days after the original time which of course threw it into winter work in the mountains of Idaho in winter. The claims for additional compensation under the then prevailing practice and rules of the Atomic Energy Commission were referred to a hearing examiner. During December of 62, conducted at 13 day full adversary hearing. At the conclusion of this, he found for the contractor, however, this finding has never yet been implemented. The costs of this work were borne by the contractor and they still remain unpaid. The merits of the claims as such are not in issue, rather, it is the treatment of the disposition of them that is an issue. Generally speaking, they are very ordinary type of claims, delay, inside access, additional concrete work, failure of the Government to furnish team, excuses for delay for unusually severe weather, order to accelerate and work around the clock alleging behind schedule when in fact the time extension would put the contractor on schedule and a back field claim. Following the decision by the examiner for S&E contractors, there was an appeal by the contracting officer to the commission itself. And there were two decisions of the commission itself in essence affirming the decision of the examiner making only one minor modification that had to do with the number of days and site access when they start out. In other words, administratively, there was not only a determination by the contracting officer and by the examiner but the action by the full commission itself. This is addressed with the general practice today throughout the Government where these cases are heard by Contract Appeal Boards and there is only one administrative determination. The case was treated in the Court of Claims as being analogous to these types of cases. While the negotiations were in progress with respect to the amount of the settlement as result of these determinations, a certifying officer asked the General Accounting Office for a ruling on $32,000.00 worth of items which were not directly related to these claims. However, the General Accounting office on its own initiative is contending that it had a right to review the determinations as to substantial evidence, fact, and law, did so, conduct a review, and did block the continuation of the negotiations and any payment. And after 33 months of consideration, rendered a 266 page opinion December of 1966 calling that S&E had no valid claim against the Government and in its own comments in that brief of the Government before this Court today, in fact arising this as an advance notice of disallowance. Placed in this situation, the contractor brought suit in the Court of claims, a reference to the commissioner there resulted in his opinion recommending a finding for S&E contractors. This finding would be based on a breach of contract, failure to pay the administrative award recognizing that the parties can contract for their own remedies, finding that the General Accounting Office was in excess of its authority, and particularly stressing that this was an ordinary type of case in which there was no issue of fraud or over reaching involved.
Speaker: Mr. Creyke.
Geoffrey Creyke, Jr.: Yes sir, Mr. Chief Justice.
Speaker: I take it. There is no question of fraud or over reaching here?
Geoffrey Creyke, Jr.: Correct sir.
Speaker: Was there a reason why S&E waited so long to institute its action in the Court of Claims?
Geoffrey Creyke, Jr.: The matter was under consideration for 33 months by the General Accounting Office. During this period of time, the reasons were this; Practical consideration is one, two, the hope that the General Accounting Office could be convinced, one, that they had no jurisdiction and two, that the findings were correct.
Speaker: That is almost three years; there were no legal reasons why they have to withhold the suit?
Geoffrey Creyke, Jr.: The law with respect to the right to claim a breach of contract had certainly not evolved to a point then, when you could make a determination, and in our judgment, that under those conditions, a breach had occurred, perhaps this was a judgment matter. It involved of course, a very practical problem of contractor in these financial circumstances, starting another action in the Court of Claims which could easily have resulted in even greater delay. (Inaudible), it might have been better to do so Your Honor.
Speaker: One last question while I have you interrupted. Was the price that was sought by the certifying officer chronologically earlier than the decision by the commission itself?
Geoffrey Creyke, Jr.: It was between the two decisions Your Honor. There was a first decision of November 1963 where the commission granted a partial review and affirmed some of the other claims. The partial review had to do essentially with the time extension. That was in November, the request of the GAO was March of 1963 and the final decision of the commission itself was May 1963. Following the decision of the commissioner, the Government sought request for review, review was granted. The General Accounting Office filed an amicus brief in the Court of Claims and of course the Court of Claims opinion came down on a 4:3 decisions stating that as of no material difference how the non-payment came about. If the case reached the Court, it would review it under the standards of the Wunderlich Act. Essentially, the standards there would be the standards of supporting by substantial evidence that the plaintiff involved in this claims, and the opinion of the Court of Claims remanded the case to its commissioner for such review. The dissent saw the case in what we believe to be the broader issues and the important issues that is, that is necessary for the Courts to give guidance and help the machinery of the Government in handling disputes processes as we will work out. It pointed out that the Atomic Energy Commission with the representative of the Government in that case, that it sought another review. The General Accounting Office was not a party and not authorized to act, the Department of Justices, his Attorney, was not authorized to act in the matter unless, the agency delegated with a responsibility of carrying out function sought its intercession. Also, it was very strongly stressed that this will have a chaotic effect on the operation of the Disputes Clause which is so essential to the Government as well as to industry in doing business with the Government, and that people were entitled to certainty, and that under these circumstances with doubt existing, and with the right existing apparently in various parties, to take issue with the termination which apparently had been resolved between the parties themselves. As Judge Collins in his dissents says that the Government would be foolish to pay any award. In this case, we seek a holding that there was a breach of contract and the failure to pay this award and asked that the Court of Claims be reversed. Now, here the Government seems to disclaim the General Accounting office, it asserts that its position is independent of that. We do not agree with that in any way whatsoever, we feel as of the gravamen of the case. The Government also claims that it has an independent right to set up these defenses in a proceeding ignoring what gave rise to the proceeding and ignoring altogether the impact of creating this vague, undefined procedure which gives absolutely no guidance to contractors, Government or industry other than to throw the whole procedure which has been established over a long period of time into a State of uncertainty. The state of uncertainty, which will impact not only upon contractor but upon bankers, sureties, suppliers, their subcontractors, and others. This developed a vehicle for Disputes Clause has proved very workable and very advantageous to Government and to contractors over a period of years. It provides a means whereby the Governments work can go forward, it can change and improve the product or the infrastructure as it sees fit. Permits smaller firms to bid, because they finance the contract of Government fund, they pay 90% as they go along and note that in the changes and disputes article, the contractor must proceed right there. This power requiring a contractor to proceed as the contract is interpreted by the Government is the key to the whole thing and the key to what happened here. He had an obligation to go forward and do this work even though his work was doubled and even though he was barely able to fund it. If a decision is subject to a collateral attack, that certainly no longer exist and parties will no longer in our judgment want to cover Government work or if they do so they will set up large contingencies in any bid they make and it will disadvantage everyone. This Court has held repeatedly that the parties have the right to contract for their own remedies. The uncertainty that arises from this goes to the fact that when the decisions of this Court in 1951 and to and the Moorman and the Wunderlich cases were decided, the court in effect announced this principle and invited Congress to change the standards from that broad being the sole ground of review as established by those decisions. Congress did and passed this Act which is negative in nature, not jurisdictional. It does not give powers to anyone, it merely says that no provision of a contract can limit the judicial review to cases where fraud is alleged provided that the decisions of the heads of an agency will be final unless they are fraudulent or capricious or arbitrary or grossly erroneous, so as to imply bad faith or is not supported by substantial evidence, and that no contract shall have a provision making a decision of an official, final, and plastered into the wall. The interpretation of this presents a very perfecting Clause so acknowledged by anyone who has had to deal with it. In the initial hearings, when it was proposed that an act fee set up, that there was provision in the bill then proposed that a Comptroller General be set up as a layer of review along with Courts of competent jurisdiction. Objection was made to this by industry, by attorneys and by officials of the Government agencies who were concerned of creating another layer of review and impacting on their ability to implement the Government’s business. That provision was taken out of the bill and in the summation of the report, the final draft of the bill that it stated very clearly that there was no intention to change the powers of the General Accounting Office. It is most difficult to separate the position of the Government and the General Accounting Office and we say they are inseparable. We say it was invasive that the General Accounting Officer would have certain powers to intercede in these proceedings. We believe it was intended that they be limited to the powers that they had before the Wunderlich Act in 54, was not adopted. And we believe that those powers only relate to protect the Government from fraud and overreaching or with respect to anything which would be of an auditing nature. In other words, matters having to do with physical aspects of the law and not matters having to with the substance of the contract itself. On that, we say that the Atomic Energy Commission has confidence by many decisions of this Court is the empowered sole authorized agent of the Government and not only by the law, the Atomic Energy -- excuse me?
Speaker: In that connection, the commission’s decision still stands is it not? It has never changed its determination.
Geoffrey Creyke, Jr.: That is correct. Now, I answer that this way. The Department takes the position in this brief, in this Court. That the acquiescence in the opinion of the Comptroller General of December 66 constitutes an action, we would say otherwise. We say that practically speaking, being told by your banker you have no more money and acting accordingly, plus being susceptible, being personally back-charged for payments so made does not create an independent action. Further, the letter which is Exhibit A of the petition on page 10 of the appendix clearly indicates that the commission says, it will take no action inconsistent with the ruling of the Comptroller General.
Warren E. Burger: Did the commission participate in any way on the Court of Claims case?
Geoffrey Creyke, Jr.: No Your Honor. The Department of Justice represented the United States in the Court of Claims. The General Accounting office participated in the Court of Claims. Two more points. One, there is no need for the General Accounting Office to be involved in this case. The Government is completely protecting the Atomic Energy Commission as the management, technical, legal, staff. In this instance they had an extended set of review, three decisions at three levels, the normal case that is sufficient. They will undoubtedly, under these circumstances, that the governments occasionally, there were mistakes made in favor of the contractors, mistakes made in favor of the Government. But this is the way a $50 billion per annum business has to work. By and large absence and propriety, those provisions have proved the advantage of everyone and should be permitted to stand. If I may address it in this context Your Honor.
Warren E. Burger: Very well Mr. Creyke. Mr. Jaffe.
Irving Jaffe: Mr. Chief Justice and may it please the Court. The issue in this case is simply this, whether in a Disputes Clause decision, the Government has the right in a Court to challenge a decision favorable to the contractor. In this particular case, the decision of the Atomic Energy Commission or that of its hearing examiners which was not disturbed is still the only decision that was handed down. It is the only decision that is before the Court of Claims, it is the only decision that the pleadings placed before the Court of Claims and to which the answer and petition were addressed. The General Accounting office did not change that decision. The Department of Justice did not change that decision. There has been no review in the sense that the petitioner alleges which has altered or in anyway interfered with the Atomic Energy’s Commission except to subject that the decision itself was not final and not being final, that payment could not be made there under. Now, the Atomic Energy Commission may disagree with that. It may feel that the decision which is handed down is sound. Even so, it seems to me it is the height of prudence. If the suggestion is made to it by GAO, by its own General Counsel, by any respected attorney that if there is doubt cast on whether or not the criteria for finality as enunciated in the Wunderlich Act have not been met, then payment should not be made as one way in which judicial review can be compelled, so that the standards of finality may be applied to that decision. Furthermore, it might very well be suggested and if it is not so, that payment would have been improper under those circumstances, because payment is only required in connection with a final decision of an agency or a board of contract appeal. Now, the General Accounting Office did nothing more than review this. They reviewed it in response to a request from a certifying officer. That certifying officer was acting under a statute which gave it -- give him the permission and the authority to seek an advanced opinion as to what the accounting treatment would be in the event a payment which he was asked to make be made. The General Accounting Office in considering that, that request was discharging a statutory duty. In discharging that statutory duty, it was required to determine whether or not and if this payment were made and it was making a post audit, would it accept to it, would it disallow it. And in making that determination, it must apply of course the applicable principles of law. In a disputes situation, the only applicable principles of law are the standards provided by the Wunderlich Act. The Wunderlich Act says that a payment that is a decision will be final, if it is not fraudulent, if it is not arbitrary or capricious, is supported by substantial evidence, or is not so clearly erroneous or not so grossly erroneous as to imply bad faith. Now, those are the principles which he must apply. And in applying those, he came to the conclusion that if he were to review this, he does not think that the decision met those standards, therefore, he would be compelled to disallow it. And he so advised, it was only advice to the commission. What he told the commission was, that if you make this payment, I will be compelled to disallow it. He did not say you cannot make it. He could not say you cannot make it --
Warren E. Burger: But you think that is deterrent is it not?
Irving Jaffe: Yes, it is a deterrent, but it is a not a legal deterrent. It is a deterrent in that no one wants to risk having a payment disallowed. But how bad a deterrent is that Mr. Chief Justice, if you know that the matter can be submitted to a Court, is submission of an issue to a Court for final determination. Such a great risk or is it such a great burden that everyone should shy clear of it? All that it does and all that the General Accounting Officer can do is take an action that will precipitate Judicial review. Would it have made any difference if the payments had been made? And then the Department of Justice at the request, either of GAO or of the agency, had sued for a three turn on the ground that it was an illegal payment, because it was not paid in pursuance of a final decision. The Judicial review would have occurred one way or the other.
Warren E. Burger: Where would they amplificated that?
Irving Jaffe: In the District Court, because in the Court of Claims, the defendant is always the United States and not the plaintiff. Now, the petitioner has alleged that the gravamen of this suit is the intervention and inter-possession of the Comptroller General. It is the contention of the Government that the role of the General Accounting Office played in this case is wholly irrelevant to the issue, the issue being whether or not, a favorable decision to a contract that maybe challenged by the Government in Court. Now, the action of the General Accounting Office is in our opinion irrelevant because it did not precipitate the suit. And even if it did, it does not make any difference because that only gives rise at that point, whether or not, we can challenge it. But I do not believe that it precipitated the suit any more than the certifying officer precipitated the suit in addressing an inquiry to it. What did precipitate the suit by the petitioner instead of by the Government was the failure of the Atomic Energy Commission to make payment. Now, the Legislative history which the petitioner’s brief devotes a good deal of space too is, in our opinion, significant only and that, it shows that Congress did intend or access to the Courts to test the finality criteria of that Act to be available to both parties and not to one. The petitioner, it seems to me, goes far afield when he addresses his remarks to the role of the GAO was at one time intended to play in this situation. Some of the statutes, not the initial one, shortly thereafter, included the General Accounting Office as a level of review equal to that of the Courts. At that point, there was much opposition to the inclusion of the General Accounting Office. The opposition came from industry and from the Government and from the private party. But this review is not the review that was ever granted. That review was the right to change that opinion, to modify it, reverse it, to make a binding determination on both contractual parties just as would a court. Now, that was eliminated. It no longer has that, it did not do it now. This review did not change any part of the decision, that being so, the legislative history is only helpful for the other aspects for which it is mentioned by both parties and that is, whether or not, the congress intended that Judicial review would be available to both parties, the Government and the contractor. And in that connection, there were proposals submitted to the congress expressly to limit judicial review or access to the Courts to seek judicial review to the contractor alone. The Congress did not adopt any of those proposals. One of those proposals was made by the American Bar Association. Their proposal confined judicial review to one requested by the contractors. This was not merely something that submitted to the Congress which may have been overlooked, because one of the leading witnesses before the committees, Mr. Franklin M. Schultz, addressed himself specifically to that problem. He pointed out that the bill as proposed and as enacted would on its face appear to make judicial review available to both parties. And when Congress has been tied, asked them what was pointed out, that was precisely what it would do is to show that is what disturbs me. Precisely what disturbs him and then proposed that the ADA proposal which confided only to the contractor be adopted. And that was not adopted. The congressional committee at least that was considering it was well aware of the request by some few people that it be limited to the contractor. Not only that, Mr. Creyke says that at no time did anyone assume, that anyone, but the General Accounting Office would be an avenue for review on behalf of the Government. The congressional history shows that Mr. Congressman Willis was asked specifically the question, who on the part of the Government would ask for the judicial review and his response was the Department of Justice, the Department of Defense as well as the General Accounting Office. There was nothing here that went by unnoticed. And the testimony, even the report, indicates very clearly that the lack of judicial review in essence of -- as a result of this Court’s decisions in the Moorman and Wunderlich cases, that the lack of judicial review, meaningful judicial review to either of the party worked as much to the disadvantage of the Government as it did to the contractor. And that both parties should have a day in Court and have access to the Court for review in accordance with standards which the Congress believed would be more meaningful. And that is precisely what the Wunderlich Act did.
Warren E. Burger: Let me now clarify little bit, if I may Mr. Jaffe. Suppose this advice of the Comptroller General, the advice not to pay had been disregarded. Suppose the Atomic Energy Commission simply said, in effect, we have confidence in our conclusion and paid the money. Then the Comptroller General might assume for the moment, if you recommended to suit for over payment. The ultimate decision on that would be made where?
Irving Jaffe: At the Department of Justice.
Warren E. Burger: The Department of Justice would then become really the -- for all practical purposes but final reviewing authority would they not?
Irving Jaffe: Yes, if you use the word review and the sense of making the mitigative determinations which is the responsibility imposed upon it by statute. In that sense, yes, it reviews every litigation request that comes before it. We do not institute suit at every request of the agencies nor do we defend every suit in which an agency is sued. Indeed, in a situation identical to this one. Not too long ago where an agency did refuse to make payment in accordance with a board of contract appeals decision, and the contractor sued in the Court of Claims. We did not answer that case because our review preparatory to filing an answer convinced us that the decision of the board was supported by a substantial evidence, did meet the criteria of the Wunderlich Act and when the agency continue to refuse to pay, we consented to the entry of judgment.
Warren E. Burger: What happens?
Irving Jaffe: Pardon.
Warren E. Burger: What happens if not frequently it is rather uncommon occurrence.
Irving Jaffe: Well, I think I would have to say Mr. Chief Justice that is an infrequent occurrence. That is the only instance of which I know. I think it is significant too, especially since the petitioner has painted a black picture of what happens if you affirm the Court of Claims’ decision in the contracting field, that since at least, the time when the Court of Claims decided the Langenfelder case in 1965 and it set forth their view that the Department of -- the Government rather had a right to judicial review under the Wunderlich Act and to challenge a board decision. We have not had any flood of litigation in which that has occurred nor even more significantly for the past two-and-half or more years since the attorney general had issued his opinion of January 1969, in which he encouraged the agencies to review themselves, the decisions of the board, and if they thought that one of those decisions did not meet the criteria, to sent it to the Department of Justice for an advance opinion. We have had very, very few and as far as I know, none in which we recommended that the decision be challenged. So I do not anticipate the flood at all.
Harry A. Blackmun: Mr. Jaffe
Irving Jaffe: Yes sir.
Harry A. Blackmun: Is your remark you have just made, your explanation of why this issue arises only in 1971? It seems to me it is a late date for it to arise.
Irving Jaffe: Well, it is. I am not certain Mr. Justice Blackmun that I can give you an adequate answer. I do not know why it has arisen in this form or in any form at this time because I had always been of the impression that it was a generally conceded right for the Government to challenge a board decision that was favorable to the contractor. Indeed, in the Langenfelder case, the Court then, Judge Davis, in a footnote or perhaps in the body lists, many cases in which precisely that was done since at least the Wunderlich Act. It is very difficult to go earlier than the Wunderlich Act, because there was very little to review, on kind of work both ways, neither the Government nor the contractor could upset a decision except in case of fraud or over reaching.
Harry A. Blackmun: For, so the Wunderlich Act is what 20 years old?
Irving Jaffe: 1954 it was enacted.
Harry A. Blackmun: Case is 20 years ago?
Irving Jaffe: Yes, yes it is. Now, I would like to touch briefly on the role of the Department of Justice in all litigation. I have alluded to it already. But as this Court knows the relationship between the Department of Justice and its client agencies, if I may refer thast way to the various department and agencies of the Government is not the same as the ordinary attorney client. Because by statute, the Department of Justice must make a judgment with respect to whether litigation shall be pursued or instituted or whether or not, it shall be defended. That requires it to make a judgment on the merits of the case. His client cannot discharge him. His client, if you will, is stuck with the Department of Justice. Now, the Department of Justice under those circumstances is charged with the responsibility of a much more serious review of what is presented by any litigation or what if, that is either defensive or prosecuted and that decision is an important one. Therefore, and in this case, I wish to point out the Department of Justice was not involved at any stage in the dispute process prior to the decision of the Atomic Energy Commission. It was not involved in this case after the decision of the Atomic Energy Commission and did not get involved until we received a copy of the petition that had been filed in the Court of Claims by this plaintiffs. At that point, we did what we are required to do. We examined it, we examined the petition, we looked at the record before the Atomic Energy Commission. We determined as we had to, whether or not, there were any Wunderlich Act defenses that could be interposed to this. We came to the conclusion that there were. In fact, we came to the conclusion that there was such a defense that ought to be interposed with respect to each and every claim that was asserted in the petition, say one. Well, I am not even sure of that. We paid one but I think we found something objectionable to that too. Now, that is doing only what the law requires us to do. We must do that for the petitioner to subject that we had only one function to perform, and that is to inquire whether there have been fraud or over reaching. And otherwise, to consent to the entry of judgment even if it was clear that there was no evidence to support the decision. Or that, it was clearly erroneous as a matter of law or that Section 322 came into play of the Wunderlich Act, that is a question of law, was decided wrongfully, or should we submit it to the Court. We did not reverse the decision, we did decide that the Court ought to pass on it, and that is what our answer does, confined to the record before the Atomic Energy Commission. No one placed before the Court of claims, the lengthy opinion of the General Accounting Office. No one submitted to the Court of Claims, saving our answer. Any of the analysis of the Department of Justice has though or an opinion or a review which have any, any effect on this decision or changed it in any way. That is the role of the Department of Justice. It is its traditional role, it is a statutory role, that is not a review in the sense a petitioner uses it or that the dissent in the Court below uses it. Now, I wish to point out here that some of the underlying argument that must necessarily appear in this case, is the suggestion that the Boards of Contract Appeals, I saw this suggestion, I will state it specifically. Act for the head of the department that they are responsible to the same authorities as is for example the contracting officer. In a broad sense that is true. The board of contract appeals however, and the Atomic Energy Commission or the hearing examiner if you will in this case act solely in a judicial capacity. We call it quasi judicial because they are not judges, but their sole function is a judicial one. The proceedings that appear before them, that go on before them are adversary ones. To the extent that any administrative proceeding can be, particularly, in the last few years, it is a full due process hearing based upon a record, no ex parte communication. Now, the suggestion must be, if the Government cannot challenge the decision of such a body, that, that body is not in partial, that that body always renders a decision, which the Government would have no reason to question. The fact of the matter is otherwise. As with any judicial body, they maybe wrong, they can always issue a decision which maybe erroneous as a matter of law, just as any Court may. The evidence upon which they rely may not amount to substantial evidence. I should add that there is no suggestion, I am sure no rational suggestion such is made one of the dissent below that, what we do here is try to re-weigh the evidence in the sense of seeing, if there is a preponderance of evidence to overcome the findings of the Court below or a less than a preponderance to overcome the board below, that is not so. We know what substantial evidence is, we do not retry the case and neither does the petitioner retry the case in the Court of Claims as he suggests when it is challenged. Because all determinations are made on that record as this Court said it must and it be on the case.
Warren E. Burger: Mr. Jaffe, we assume that the Comptroller General was correct on all his points, what is the dollar difference between his positions, and if I can put it in that rough way, and the amount that the Atomic Energy Commission was prepared to pay out.
Irving Jaffe: No amounts have been determined. The Comptroller General determine in no amount --
Warren E. Burger: They must be known generally, are they not?
Irving Jaffe: Well, generally they may because at the time that the Comptroller General expressed his opinion that the Wunderlich Act standards would not be met by the decisions in this case. The negotiation was going forward between the contractor and the contracting officer to determine the amounts that would be due under the claims that had been approved and allowed by the commission and the hearing examiner. Indeed, the claims that were sent over by the certifying officer, were part of these disputes. Those were the ones that in the commission’s first order, it had decided not to review and in which the amount would fit. For that reason, the certifying officer was requested to pay it. And it was that request that he sent over to the General Accounting Office. Now, the General Accounting Office went into all the claims because one of them, at least one of them has represented a claim by us, that is an offset by us, that would depend on whether or not the contractor had been entitled to extensions of time because of delays. But that claim was still under consideration.
Warren E. Burger: What is the resolution of the basic problem then?
Irving Jaffe: Well, let me --
Warren E. Burger: appreciation.
Irving Jaffe: In this particular case, assuming that any of the claims of the contractor are upheld either way, either as result of judicial action or by this Court saying that the action has already been taken and no one can question it, there still would have to be negotiation between the contractor and the Atomic Energy Commission. No amounts have been determined. I wish to add --
Warren E. Burger: Not to be subject to the same sequence of events?
Irving Jaffe: Yes, as a matter of fact --
Warren E. Burger: But differently.
Irving Jaffe: Yes, as a matter of fact, the Commission in its decision in sending it back to the contracting officer, did so expressly would be subject to return to the Commission if there was any objection or any dispute with respect to the amounts. Yes that is quite so. I wish also to point out that this Court and the Court of Claims will never know quite properly what the difference is between the GAO opinion and the Atomic Energy Commission. Because the GAO opinion is not properly before the Court nor may it consider it. Now, the commissioner -- the GAO opinion is before the Court in an indirect way because the Court’s commissioner asked for it and got it, it is a public document.
Warren E. Burger: Did he make any specific findings with respect to any portion of the Comptroller General’s report?
Irving Jaffe: No, except -- not, no, not with respect to the report. No one has considered and no one has ever suggested, at least with all the Comptroller General, that his analysis is before any Court. It is only the decision of the atomic Energy Commission that is being subjected with judicial scrutiny, no other opinion. Now, I would like to advert to a point that I should have made sometime ago and started to. I believe that the statute itself requires no record to legislative history for its clarity except, as I indicated earlier to show that it does contemplate; it was intended to provide for access to the Courts for judicial review for all parties. I think our brief amply make reference to the areas of the legislative history which support that. Now, the -- strangely, the petitioner now says that we have access to the Courts only for fraud or overreaching. In other words, that the Wunderlich Act created standards only for the benefit of one party. Of course, both parties were subject to the fraud test for over turning an opinion. But now, only the Government is still held to that standard but not the contractor, the contract that has a much more liberal law, standard of review. He can receive a reversal if the board was wrong as a matter of law or if the findings were not supported by substantial evidence. The Government they say however must show fraud no matter how wrong their board’s decision is, the Government may not have a Court, not itself, have a Court turn all attorneys or if it is not supported by substantial evidence or indeed any evidence, the Government is not free to have a Court pass upon that. Now, that I submit is directly contrary, that theory, that hypothesis to the language of the Wunderlich Act. The Wunderlich Act says that no provision of any contract entered into relating to finality of any decision of the head of the department shall be pleaded in any suit. But such a decision shall be fined, now such a decision means any decision. If it is not fraudulent or capricious etcetera. Now it also says that it may not pleaded as being limited to fraud that is not good because of fraud but the petitioner says that that is the only allegation we can make. He says the Government is required to defend only on that basis, not the other. I believe that the argument is suspicious and I believe that the Congress intended and the Congress did provide standards for review and those standards for review are applicable to both parties and it is in the language of I believe the report, a two ways spree.
Warren E. Burger: Do you see any ambiguity Mr. Jaffe or lack of clarity between the main body of Section 321 and that proviso? Do they meet end to end or is there a gap there?
Irving Jaffe: No, I do not think there is a gap Mr. chief Justice, I believe that in the first sentence or the Clause before they proviso is specifically Congress's intention to overcome in so many words, the Wunderlich decision. Section 322 overcomes in so many words, as I see it, the Moorman decision. And the proviso sets forth the standards that Congress thinks should form the scope of judicial review for the decision -- or review of the decision. I believe that is a cohesive law with no inconsistency. Because you will see that in the proviso they do include fraud.
Warren E. Burger: Yes, but then there is a catch all or capricious or arbitrary or grossly, so grossly erroneous as to imply bad faith. Some critics of the proviso have suggested that this was giving one hand and taking away with the other. It is just not clear frankly to me that the things could be -- .
Irving Jaffe: Well I must admit that I considered it clear and had no difficulty between the two provisions. Thank you.
Warren E. Burger: Very well. Mr. Creyke you have 12 minutes left.
Geoffrey Creyke, Jr.: Thank you Your Honor. I would like to just question one or two things that the assistant to the Attorney General had said and make final comment. With respect to the recitation of the history of the Wunderlich Act and the exchange between Congressman Willis and Franklin Schultz is where we have on page 8 of our reply brief continued the discussion which the Government had worked to point it out there. In the final exchange, Mr. Willis said to Mr. Schultz, this judicial review referred to in that passage there referring to a review by the GAO. And GAO has been left deliberately out as compared to S24 or that is persuasive sir. In other words, the exchange was not included in the Government’s brief or in the Government’s comments here. With respect to the opinion of the Comptroller General, it is pointed out in that as well as in its old comments which are in the appendix to the Government brief in this case, that S&E contractors had no valid claim against the Government, they are quoting in the appendix here their determination. Also, as I have stated previously, they could describe that action as an advanced disallowance of the payment. The Government has undertaken to state that we, state that the Government has no rights in situations other than fraud. Our position is not advisable, our position is that, the Government’s rights have been properly protected by the agency, truly qualify personnel and legal staffs under normal circumstances that deal with the routine business. And that the certainty and finality and the powers of that agency to deal with commissions and responsibilities assigned to it demand the Government and for contractors that it carry out those powers without being susceptible to collateral attack in ordinary circumstances. No one has ever denied and indeed the Justice Department has brought out in the opinion of the attorney general in 1969 that it has a common law right to pursue whatever remedies exist for payments under mistake of the law or mistake of the fact. The reference to the Langenfelder case, I respectfully disagree with two. There are one or two cases cited in the Langenfelder opinion where in the dictum, Judge Davis did make some comments with respect to the powers of the General Accounting Office. However, an examination of those cases would show that none of them was in any such a review as this ever conducted. In other words, a comprehensive review of a complicated interrelated claim essentially involving questions under the contract. One of the cases said in the Langenfelder involved a back charge after termination and other required the right to recover back interest from the contract of which he had recovered from the State of California under an agreement where there was cost plus contract. But in no case, was there a comprehensive and factual review such as this. And in fact, in the decisions of the Court of Claims, to the best of my knowledge, that issue has not been raised with respect to this point. We raise the issue not because we are here to tell the Government how it should be run, we would rather not, we would rather, you collected our money in 1961 or 2 or at least in 1964 and going on about our business. Instead, we lie here inert while other agencies assert what we conceive to be essentially abstract powers. The Government has complete control of the Government contract, the regulations and indeed Congress, overall interpreted by this Court. If they wanted to as the Department of Transportation has recently done and set up the precise vehicle for a review of instant, Board of Contract Appeal’s decision, they can do so. But in doing so, I think it will destroy the efficacy of the changes, clause and the disputes procedure, and it did affect and detract contractor’s interest in participating in Government works. I seriously question whether the agency's desire the result of which the Court of Claims, majority opinion would yield in this case. Where does the powers stop? This Court has said clearly and unequivocally in the Mason & Hanger in the amnesty cases where there is a delegation of a factor like function to represent it to the United States is not going to be challenged by any one or that the department expressly ruled in that case. This un-presented action of work is a disaster in this contract. It spent ten years flat on its back, unable to proceed, still not repaid for the money expanded. I ask this Court to deal with the whole problem to restore the disputes process to the manner in which it has judicially worth and which will adhere to the benefit, contract, as Government and the like. Thank you very much
Warren E. Burger: Thank you Mr. Creyke. Thank you Mr. Jaffe. The case is submitted.